          Case 2:19-cv-01207-JCM-BNW Document 19 Filed 01/27/20 Page 1 of 2



1    MELANIE A. HILL, ESQ.
     Nevada Bar No. 8796
2    MELANIE HILL LAW PLLC
     520 S. 7th Street, Suite A
3    Las Vegas, NV 89101
     Tel: (702) 362-8500
4    Fax: (702) 362-8505
     Melanie@MelanieHillLaw.com
5    Attorney for Plaintiff Jeffrey Alan James
6
7                                 UNITED STATES DISTRICT COURT

8                                         DISTRICT OF NEVADA

9                                                    *****
10   JEFFREY ALAN JAMES, an individual and                Case No. 2:19-cv-01207-JCM-BNW
11   resident of Nevada,
                                                          STIPULATION AND ORDER TO
12                           Plaintiff,                   EXTEND DEADLINE TO FILE
                                                          RESPONSE TO MOTION TO
13   v.                                                   DISMISS [ECF No. 5] DUE TO
                                                          PENDING MOTION TO WITHDRAW
14   CITY OF HENDERSON, a municipal
                                                          AS COUNSEL OF RECORD FOR
     corporation, DETECTIVE K. LAPEER
                                                          PLAINTIFF
15   (#1446), DETECTIVE K. LIPPISCH (#1710),
     DETECTIVE W. NICHOLS (#1242), and
16                                                        (Fifth Request)
     Defendant DOE OFFICERS I-X, inclusive,
17                          Defendants.
18
19           Counsel for Plaintiff, Melanie A. Hill of Melanie Hill Law PLLC, and counsel for
20   Defendants, Brandon P. Kemble, Assistant City Attorney for the Henderson City Attorneys’ Office,
21   respectfully submit the following stipulation and order to extend the deadline for Plaintiff to file his
22   opposition to the Defendants City of Henderson, Detective K. Lapeer, Detective K. Lippisch, and
23   Detective W. Nichols’ Motion to Dismiss [ECF No. 5] filed on July 18, 2019 for sixty days from the
24   current deadline of January 31, 2020 to March 31, 2020.
25           Counsel for Plaintiff filed a Motion to Withdraw as counsel of record on December 2, 2019.
26   The Motion to Withdraw is still currently pending. To avoid any prejudice to Plaintiff due to
27   counsel’s withdrawal, the parties have stipulated to extend the deadline for Plaintiff to prepare and
28   file his opposition to the Defendants’ Motion to Dismiss [ECF No 5].

                                                      –1–
                                     STIPULATION TO EXTEND DEADLINES
       Case 2:19-cv-01207-JCM-BNW Document 19 Filed 01/27/20 Page 2 of 2



1           IT IS HEREBY STIPULATED AND AGREED between the parties that the deadline for

2    Plaintiff to file his opposition to the Defendants’ Motion to Dismiss [ECF No 5] be extended sixty

3    days from its current deadline of January 31, 2020 to March 31, 2020 to allow the Court to rule on

4    counsel for Plaintiff’s pending motion to withdraw and also allow Plaintiff adequate time to oppose

5    Defendants’ Motion to Dismiss.

6           DATED this 27th day of January, 2020.

7             MELANIE HILL LAW PLLC                            HENDERSON CITY ATTORNEY
8

9    By:      /s/ Melanie A. Hill                        By:   /s/ Brandon Kemble
              Melanie A. Hill, Esq.                            Brandon Kemble, Esq.
10            Nevada Bar No. 8796                              Nevada Bar No. 11175
              520 S. 7th Street, Suite A                       240 Water Street, MSC 144
11            Las Vegas, Nevada 89101                          Henderson, Nevada 89015
              Telephone: (702) 362-8500                        Telephone: (702) 267-1200
12            Facsimile: (702) 362-8505                        Facsimile: (702) 267-1201
              Melanie@MelanieHillLaw.com                       Brandon.Kemble@cityofhenderson.com
13            Attorneys for Plaintiff Jeffrey Alan James       Attorneys for Defendants
14
            IT IS SO ORDERED.
15
                  January
            Dated this      31, day
                       _______  2020.
                                    of January, 2020.
16
17
18
                                                        ____________________________________
19                                                      JAMES C. MAHAN
                                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                    –2–
                                   STIPULATION TO EXTEND DEADLINES
